Title: From Thomas Jefferson to Frederick VI, 1 February 1809
From: Jefferson, Thomas
To: Frederick VI


                                                
                            Great & Good Friend,
                            
                        

                        I have received your Majesty’s letter of the 22d of March last, announcing the decease of your most honored father, the most serence and potent Prince Christian the 7th King of Denmark, Norway &c. &c and the consequent succession of your Majesty to the Throne of Denmark.
                  Whilst we mingle with the grief of your Majesty the condolence which the occasion calls for, it is a consoling reflection that the Danish Sceptre descends to a Prince distinguished by the virtues and endowments of which your Majesty had afforded so many previous proofs; and which give their full value to the friendly dispositions which you express towards the United States. Those which are cherished on their part are [a] corresponding pledge for a continuance of the relations which have happily subsisted between the two nations. In these sentinments, I pray God to have you Great & Good friend, always in his holy keeping. Written at the City of Washington the First day of February A D. 1809
                  your Good Friend
                        
                            Th: Jefferson
                     
                        
                    
                     
                           By the President
                     
                           
                         James Madison
                         Secy of State
                  
               